Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 13 April 2020 has been entered. Claims 3-9, 12, 13 and 18 have been amended. Claims 1-18 are pending in the application.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waku (JP 61282676 A, cited by Applicant).

Regarding Claim 1, Waku discloses (Figs 1-3) a device with “a body including an outer cylinder (1) and a plug (10) , the outer cylinder having a first port, a second port, a third port, and a fourth port (ports 5-8) which are provided at regular intervals along its outer circumference (Fig 2), the plug (10) being accommodated in the outer cylinder (1) such that the plug can slide and rotate therein, and the plug having two arc- shaped tunnel-like flow paths (16, 17) independent of each other and each connecting adjacent two of four openings formed at regular intervals in a side surface of the plug, wherein the plug is rotatable between a first position (Fig 2) and a second position (Fig 3), the first position being a position in which one of the flow paths (16) connects the first port (5) and the second port (7) and the other flow path (17) connects the third port (6) and the fourth port (8), and the second position being a position in which 

Waku further discloses a device in which:

Regarding Claim 3, “the outer cylinder (1) compresses the plug (10).” 
The interface between the outer cylinder and plug is at least in compression.

Regarding Claim 6, there is “a visual indication mechanism (15) that makes the operator visually aware that the plug (10) is located at the first position or the second position.”
That is, feature 15 will be in different positions corresponding to the positions of the plug.

Regarding Claims 7 and 16, “the plug (10, at 15) has a recess (that is, about the portion of 12 that does not include feature 15) for visual recognition in its upper surface, and a shape of the flow paths is visually recognizable through the recess for visual recognition (that is, the shape at the outlet of features 5-8 is recognizable at the respective tube connections).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant).

See discussion of Claim 1, above.

Regarding Claim 2 as best understood, Waku does not explicitly teach a particular radius. However, it would have been an obvious matter of design choice to modify Waku reference to have a given radius since Applicant has not disclosed that having a specific radius solves any stated problem other than insuring that there is no “step” (see instant specification, para [0038]), which is anticipated by Waku, and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the radius must be in a range of 3.5-20mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to this particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). 
For example, such a radius could be chosen in order to conform with space constraints, thus allowing attachment of inlet and outlet tubes without interference, while still allowing a gradual bend as depicted by Waku (Figs 2 and 3).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Inukai et al (US 7232428 B1).

See discussion of Claim 1, above.

Regarding Claims 4 and 5, Waku does not explicitly teach a stop or click mechanism.
Inukai teaches both a stop mechanism (col 9, ll 35-44) and a click mechanism (col 9, ll 55-59 and col 10, ll 1-11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Waku by adding stop and click mechanisms, thus providing a positive rotation limits and discrete stops as taught by Inukai (col 10, ll 12-15).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Fink (US 4219021 A).

See also the discussion of Claim 1, above.

Regarding Claims 8 and 17, Waku teaches a plug with a grip portion (15) that extends in the same direction as the port (6 or 8) when in one of the two positions.
Waku does not teach multiple grip portions. 

It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the handle of Fink for the handle of Waku, thus providing better grip independent of relative user position and therefore improving usability and controllability of valve actuation.
Note that such a combination would inherently result in a valve with four protruding portions that extend in the same directions as the four ports when at the first position and the second position.

Claim(s) 10 – 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Sakiewicz (US 7815588 B2).

See also the discussion of Claim 1, above.

Regarding Claims 9 and 10, Waku teaches a body (1) with four tubes (at 5-8) connected to four ports (5-8) that are arranged at 90° to each other.
Waku does not explicitly teach a single tube fixing portion.
Sakiewicz (Figs 2-3) teaches four tubes (18, 20, 22, 24) connected to four ports (19, 21, 23, 25) and a tube fixing portion (16, 30) where the first (18) and third (22) tubes extend to a same side (that is, toward feature 36) and the second (20) and fourth (24) tubes extend to an opposite side (that is, toward feature 34).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Waku by adding a tube fixing device as taught by Sakiewicz, thus improving reliability by insuring that connections remain in the correct position and that the possibility for strain on the device due to the connections is reduced.



Regarding Claim 11, Waku further teaches “a visual indication portion (15) that visually indicates whether the body (1, 10) is in the first state or the second state (by its relative position).”

Regarding Claim 12, Sakiewicz teaches that “the tube fixing portion (16, 30) has a tube holding portion (38) that is independent of the body and that holds the second tube (20) and the third tube (22) such that the second tube and the third tube are extended in opposite directions.”
At least some component of the direction of each tube is opposite at least some component of the direction of the other tube.

Regarding Claim 13, “the tube fixing portion (Sakiewicz; 16, 30) is provided on a plate (Fig 3 and Fig 2, at least at feature 30, which at least would suggest mounting to a plate to a person of ordinary skill in the art.) having the body (of Waku) fixed thereto (via holding portion 38 of Sakiewicz).”

Regarding Claim 15, “the body (Waku) includes an outer cylinder (1) and a plug (10), the plug being accommodated in the outer cylinder such that the plug can slide and rotate therein, and the plug (10) having two arc-shaped tunnel-like flow paths (16, 17) independent of each other and each connecting adjacent two of four openings (5-8) formed at regular intervals in a side surface of the plug (1), 

Regarding Claim 18, Waku does not teach the use of colors.
Sakiewicz teaches that two adjacent ports (such as the first port and the second port) have an indication using a first color, and that the other two adjacent ports (such as the third port and the fourth port) have an indication using a second color different from the first color. See column 12 at lines 57-60.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Waku by adding colors to the ports as taught by Sakiewicz, thus insuring correct connection of fluid tubing or conduit for the correct flow direction.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


Primary Examiner, Art Unit 3753